Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 1 of 32




                 Exhibit B
     Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 2 of 32




                                                    Revised First witness statement of: Christopher D
                                                                  Steele Filed on behalf of: Defendant
                                                           Statement Date: 14 February4 March 2020
                                                                                     Exhibit no: CDS1


IN THE HIGH COURT OF JUSTICE                                        Claim no. HQ18M01646
QUEEN'S BENCH DIVISION
MEDIA & COMMUNICATIONS LIST
BETWEEN


                                     (1) PETR AVEN
                                 (2) MIKHAIL FRIDMAN
                                   (3) GERMAN KHAN
                                                                                     Claimants


                                           and


                     ORBIS BUSINESS INTELLIGENCE LIMITED


                                                                                     Defendant


            REVISED FIRST WITNESS STATEMENT OF CHRISTOPHER
                                STEELE




I, Christopher David Steele, Director of Orbis Business Intelligence Limited, 9 – 11
Grosvenor Gardens, London SW1W 0BD, WILL SAY AS FOLLOWS:

1.     I am a Director of the Defendant, a corporate intelligence consultancy based in
       London, which offers strategic advice, intelligence gathering and investigation
       services.

2.     I make this statement in support of the Defendant's defence of this data protection
       claim.

3.     I confirm that insofar as the matters set out in this statement derive from my own
       knowledge they are true. Where matters are not within my personal knowledge,
       they are true to the best of my information and belief and derive from the sources
       referred to. Where facts are not within my own knowledge, I have identified the
       source(s) of that information or belief. Document references in this statement are to
       the pages of the exhibit to this witness statement marked CDS1 or to the parties'
       disclosure.

                                             -1-                                                 RPC
     Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 3 of 32




4.     I was a UK Crown servant between 1987 and 2009, rising to the position of
        Counsellor in the Foreign and Commonwealth Office, having been posted to
        Moscow and Paris. In that capacity, I was considered an expert on
        Russia/Commonwealth of Independent States (CIS) affairs, based on my 22
        years of experience in the field working mainly on Russian and CIS matters for
        the government and since then as a national security professional.

5.     I founded the Defendant ("Orbis") with a former FCO colleague, Christopher
        Burrows, in 2009 and have worked there since, as a Director responsible for,
        inter alia, Russia and CIS business.

Background

6.     This claim arises from the publication by BuzzFeed, Inc, without the Defendant's
        knowledge or permission, of a copy of various intelligence memoranda which it
        had obtained (again without the Defendant's knowledge or permission) and which
        had been prepared by the Defendant. One of the intelligence memoranda was
        headed “Company Intelligence Report 2016/112”. Its substantive heading was
        “Russia/US Presidential Election: Kremlin-Alpha Group Co-Operation”. This
        memo has been referred to as “CR112”.

7.     The “Alpha Group” referred to in that title is in fact “Alfa Group”, which is a financial
        investment conglomerate operating in Russia and the CIS. It owns shareholdings
        in a number of businesses including investment companies, banks and retail
        groups.

8.     The Claimants are all members of the Supervisory Board of Alfa Group. The
        Second and Third Claimants are founders of the company. The Second Claimant
        is also Chairman of Alfa Group and the First Claimant is Chairman of the Board
        of Directors of Alfa Bank, a subsidiary of Alfa Group.

9.     CR112 referred to the First and Second Claimants, but not the Third Claimant. In
       the present proceedings, the Claimants make certain complaints under the Data
       Protection Act 1998 (DPA) about aspects of CR112.

Other relevant proceedings

10.    This is one of four sets of proceedings brought by the Claimants in relation to
        CR112.In each of those claims, the Claimants sought damages against the
        relevant Defendants on the basis that they were liable for the alleged damage to
        the Claimants' reputations and the "resulting harm" arising from media coverage.
        In the claim against BuzzFeed, Inc. the Claimants sought compensatory damages
        in excess of $25,000 each, in addition to punitive damages and other relief. None
        of these claims was stated to relate to damage suffered solely in the US.

11.    The four sets of proceedings to which I refer are as follows:

11.1 In the US, the Claimants have brought defamation proceedings against the Defendant
        and myself. This claim was dismissed in August 2018 as a consequence of the
        Court having found that the Plaintiffs, who are the same as the Claimants in this
        claim, had not submitted evidence that the Defendant and I knew that any of the
        intelligence contained within the relevant memorandum was false or that the
        Defendant or I had acted with reckless disregard for its falsity


                                              -2-                                           RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 4 of 32




       [CDS1/1-24]. The Claimants have appealed that decision, but it has not been
       overturned and the appeal is yet to be determined.

11.2 The Claimants have also brought separate defamation claims in the US against the
       third parties BuzzFeed, Inc and others [CDS1/25-38]. The Claimants' defamation
       claim in the US against BuzzFeed, Inc. and others was dismissed when the
       Defendants' affirmative defence of fair and true report privilege, codified in New
       York Civil Rights Law section 74, which shields publishers from civil liability for
       claims of defamation when the alleged defamatory statements are published to
       report accurately about official government activity, was upheld. The Claimants'
       appeal against that judgment was dismissed.

11.3 The Claimants have also brought defamation proceedings against Fusion GPS and
       Glenn Simpson [CDS1/39-52]. The claim remains ongoing.

12.   I think it is significant that notwithstanding the substantial publicity that arose
       following BuzzFeed's publication, the focus of such reporting was not on the
       Claimants, whether collectively or individually. To the best of my recollection,
       coverage focused much more substantially on the Russian state's interference
       with the US election, including secret meetings and the compromising material of
       a sexual nature about Donald Trump. The most publicity concerning the
       Claimants in this context in fact appears to have arisen from the Claimants'
       denials of the content of the relevant memorandum and the claims the Claimants
       have brought. By way of an indication of that point, I exhibit Google search results
       for "trump dossier buzzfeed" and "aven fridman khan dossier" as at 4 February
       2020 [CDS1/53-54].

Instruction by Fusion on behalf of law firm Perkins Coie

13.   From June 2016, Orbis was engaged by a Washington DC-based consultancy
       called Fusion GPS ("Fusion"), which describes itself as providing "research,
       strategic intelligence and due diligence services", to investigate the then
       presumptive Republican Presidential nominee, Donald Trump, and his alleged
       links with Russia, and specifically with President Putin and other Russian
       officials, whether directly or indirectly.

14.   Orbis was engaged via a telephone instruction communicated by one of Fusion's
      founders, Mr Glenn Simpson, to me in late May 2016. Prior to that instruction,
      Orbis and I had worked with Fusion and Glenn Simpson on a number of
      assignments since 2010. Sometimes Orbis would engage Fusion and on other
      occasions Fusion would engage Orbis. I think we had completed a handful of
      assignments together.

15.   Fusion was our client and paid our bills. Orbis was paid for the work it did up until
       the election on the basis of a retainer plus the payment of expenses. The sum of
       the retainer was £100,000 was paid in total, split over five monthly instalments,
       which represented just 5% of our turnover in the relevant year.

16.   Because of the sensitive nature of the assignment and the intelligence to be
       gathered in creating the intelligence memoranda, I had made a point at the outset
       of establishing that the client of Fusion, who had instructed Fusion to engage the
       Defendant to gather the intelligence contained in them, was trustworthy. I was told
       at the beginning of Orbis' engagement with Fusion that it was a respectable law firm


                                           -3-                                         RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 5 of 32




      in Washington DC. It was not until around July that at my request, I was made aware
      of the identity of Fusion's immediate client. Glenn Simpson of Fusion

      told me that the law firm Perkins Coie in Washington DC were his client. I
      ascertained that it was a well-established US law firm and I regarded them as
      trustworthy. I was never told the identity of the client(s) of the law firm. I did not
      ask to be told, and there was no need for me to know, given that I had satisfied
      myself as to the trustworthiness of both Fusion and Perkins Coie. I had no
      involvement with Perkins Coie’s ultimate client. However, given the involvement
      of Perkins Coie, I concluded that the research I was instructed to undertake was
      for the purposes of a legal matter (whether a claim or advice). I expand on this
      conclusion below.

17.   I initially met in late-July 2016, together with Fusion's representatives, with a
       partner of Perkins Coie, Mark Sussman. At the time, he was identified on the
       firm's website as a partner in the firm's Privacy and Data Security Practice
       [CDS1/55-56].

18.   I understood that while the research we were instructed to undertake had initially
       been commissioned by a Republican-leaning client, the research was by that
       time being funded by supporters or associates of the Democratic Party. As
       Fusion's client was a law firm, I understood that the purpose of this intelligence-
       gathering exercise was to provide Perkins Coie with information for the purposes
       of the provision of legal advice to its client and/or for prospective legal
       proceedings in the US, as further discussed below.

19.   My belief in this regard was only strengthened as the project progressed. It was on
      or around 11 September 2016, at the second of three meetings that I attended with
      Perkins Coie, that I met the partner Marc Elias, who I subsequently ascertained
      from the firm's website was chair of its Political Law Practice and was at that time
      acting as General Counsel to 'Hillary for America', the presidential campaign of
      Hillary Rodham Clinton for the 2016 US Presidential election. Mr Elias had also
      represented clients in election recount, campaign finance and ethics matters. Mr
      Elias did not state that the research was being sought for and/or on behalf of the
      Hillary Clinton campaign, and he did not inform me of the identity of his client. He
      merely told me that he was a partner of Perkins Coie and his business card made
      reference to the same. In light of the context in which Orbis was being asked to
      investigate and provide any relevant intelligence, the nature of the work we were
      being asked to do, and the entity which was asking for it, however, I formed the view
      that Perkins Coie's objective was to advise on legal issues arising or otherwise
      assist with contemplated legal proceedings to overturn an anticipated adverse
      Presidential election result for Mrs Clinton.

20.   I also became aware from Perkins Coie's website that Mr Elias has in fact
       represented a number of politicians in election challenges, both prior to and
       following my meeting with him, including in relation to the 2016 North Carolina
       post-election and recount, and for Senator Bill Nelson in the Florida Senate race
       in 2018. As a consequence of the fact that the client was a law firm, I had been
       informed that Democratic supporters were the ultimate client, and having regard
       to Mr Elias' area of expertise, I believed that the information contained in the work
       product Orbis was being asked to provide was to be provided to Perkins Coie for
       the purposes I have set out above.

Preparation of the Dossier
                                            -4-                                         RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 6 of 32




21.   In fulfilling the assignment, I gathered intelligence for and produced a series of
       intelligence reports between June 2016 and the election on 8 November 2016,
       by which time the assignment had concluded. Most of those reports were

      provided to Fusion GPS securely by enciphered email, either via the Defendant's
      IT systems or using the encrypted email platform Hush, while the remainder were
      hand-delivered by a Fed-Ex courier.

22.   The first report was dated 20 June 2016 and after that 15 further reports were
       prepared. Collectively, these reports, together with a report prepared after the
       Presidential election which had not been prepared pursuant to the assignment,
       became known in the wider media as the "Steele Dossier" or the "Trump/Russia
       Dossier" (herein referred to as "the Dossier") [D1/2]. Four reports were prepared
       in July, four in August, three in September, including the memorandum which is
       the subject of these proceedings - CR112 dated 14 September 2016 [D1/1] and a
       further four in October. The last intelligence report that was prepared pursuant to
       the assignment from Fusion was dated 20 October 2016, and Orbis' last invoice to
       Fusion for the assignment was dated 31 October 2016.

23.   Initially, the nature of the instruction was broad – to investigate, through the
       gathering of human intelligence from reliable sources inside and outside of
       Russia, whether there were links between Republican Presidential candidate
       Donald Trump's campaign team and Russian interests.

24.   As the Court will see, CR112 is only one part of a suite of memoranda. The others
       addressed inter alia Russian exploitation of Donald Trump's sexual activities in
       Russia, extensive conspiracy between the Kremlin and the Trump Presidential
       Campaign, and Russian state-sponsored cybercrime in the US. None of those other
       memoranda made any mention of the Claimants or Alfa Group.

25.   Specifically in relation to CR112, on or around 11 September 2016, at the second
       meeting with Perkins Coie described at paragraph 19 above, Mark Sussman, who
       I had first met at the meeting with Perkins Coie in July 2016, gave me a general
       outline of allegations of which he was aware relating to alleged server activity linking
       Alfa Bank, an entity with which the Claimants are closely associated, and Trump
       Tower. Those allegations have subsequently been widely reported in the media
       [CDS1/57]. The gist of these allegations is that internet traffic data suggested that
       an Alfa Bank computer server had been interacting with a computer linked to the
       Trump organisation, and this was considered unusual activity which could be
       indicative of surreptitious communications between the organisations or individuals
       associated with them.

26.   I was informed by either Mr Elias or Mr Sussman at the time of the meeting on or
       around 11 September 2016 that the allegation of apparent communication
       between Alfa Bank and Trump Tower had been reported to the United States
       Federal Bureau of Investigation ("FBI"). In light of the allegations, I had been
       asked by Mr Simpson what intelligence Orbis could produce on Alfa Group (this
       is not itself a legal entity, but a consortium of companies that includes Alfa Bank),
       its principals and any links to President Putin. The request was made in the
       context of the wider tasking in relation to links between Putin and Russian officials
       and the Trump campaign, and potential interference. Again, as I have indicated
       above, I had concluded that this research was being commissioned for the
       purposes of a legal matter (whether a claim or advice) involving Perkins Coie’s
       client.
                                             -5-                                           RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 7 of 32




27.   I am aware that these allegations were taken seriously, in that Alfa Bank instructed
       two cybersecurity firms to investigate the allegations [CDS1/58-67]. First,
       Mandiant was instructed to investigate allegations relating to contact in 2016; it
       considered the evidence to be inconclusive [CDS1/68-69]. Alfa Bank

      subsequently instructed a former member of Mr Trump's campaign and
      Presidential transition team, Mr Brian Benczkowski, to supervise an investigation
      by Stroz Fridberg to investigate allegations of contact in 2017 [CDS1/70-75]. Mr
      Benczkowski was subsequently appointed as Assistant Attorney General for the
      Criminal Division of the US Department of Justice.

Compilation of CR112

28.   I personally carried out or supervised the work undertaken by Orbis for the purpose
       of this assignment. In order to gather the relevant intelligence, I asked trusted
       intermediaries, also known as sources, to de-brief trusted Russian sub-sources
       who would have personal knowledge of and/or direct access to the relevant
       information. These sources are connections that I have built during the course of
       my career and were tasked directly by me. I consider these intermediaries to
       themselves be protected confidential sources, and I believe that they would also
       consider themselves in the same way. I was satisfied, based on my knowledge
       and experience of them, that they were reliable. Indeed, I used the most reliable
       sources available to me. I was also satisfied that these sources would in turn draw
       on sub-sources who were reliable.

29.   Sources are paid a retainer which is not dependent upon productivity or results. They
       may also have been working on other projects at the same time as this project for
       Fusion. The average retainer for an intermediary is between $3,000 and $5,000 per
       month. The sub-sources who engaged with the intermediaries were not paid by
       Orbis. Each intermediary knows, because they have been informed by myself or
       other of the Defendant's directors or staff, that sources must not be paid and that to
       do so may be contrary to the Bribery Act 2010 and/or the Foreign Corrupt Practices
       Act 1977, depending on the identity of the source – not all would be government or
       corporate employees. Intermediaries would be permitted to make a small gift to a
       source, such as an inexpensive meal like pizza or a bottle of whisky, but otherwise
       the source would have no financial or other incentive to provide any intelligence, or
       intelligence of a certain nature. Orbis takes active steps to ensure compliance
       among our sources. These steps included informing the source, before he or she
       met with a sub-source, of the limits of gifts or favours that were allowed by to anti-
       corruption legislation. During the course of my briefings with the sources following
       their meeting with a sub-source, I would ask about the circumstances of the
       meetings with the sub-sources, whether any modest gifts had been given to the
       sub-source, the value of the dinner that had been consumed by the parties, and if
       the sub-source had asked the source for any favours in exchange for the
       intelligence.

30.   The tasking to sources was conducted as what is known as a “head agent
       operation”, that is to say that the sources and sub-sources did not know about
       their respective counterparts or how the “food chain” above the source evolved.
       Contact between the sub-source and the source was made from a country
       outside the UK.

31.   I approached one main source and a couple of subsidiary sources in relation to the
       Dossier. The Dossier was comprised of intelligence obtained from 3 sources and
                                            -6-                                          RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 8 of 32




      approximately 20 sub-sources. In respect of CR112 specifically, the content of the
      memorandum was based on the intelligence provided by a single source and a
      single sub-source. It would be wrong to suggest, however, that the intelligence
      received was merely regurgitated in CR112 and that no efforts were made to
      consider or assess the reliability and veracity of the intelligence received.

      Instead, I took the following steps to ensure as far as possible the reliability of the
      content of the memoranda in the Dossier – including CR112.

32.   I knew the identities of the sources and sub-sources (some of whom were public
       individuals). I assessed the intelligence I received having regard to what I knew
       of the sources and sub-sources and their roles, my knowledge of the structure of
       the Russian political system and its inter-connections with business, and the
       credibility of their story. I asked others about the individual source or sub-source
       and their story, and I cross-referenced the information I received against open
       source data where possible. I asked myself whether the appearance of the
       information (for example, whether it seemed sensationalist, had any
       discrepancies or any seemingly misleading information etc), the access of the
       individual, and the story itself added up and tallied with the intelligence being
       received from others, and was consistent with my own knowledge and
       experience. I did not take what was said at face value but instead looked at the
       open source data pertaining to the individuals involved, other reporting, including
       that provided by other sources, and tried to find out whether other government
       and intelligence institutions internationally had any relevant intelligence to
       corroborate or contradict the intelligence we received.

33.   The source would report back to me and I would compile a memorandum based on
       the intelligence shared by the source. I would ask source about the circumstances
       of the meeting with the sub-source, what was said, what wasn't said, what if
       anything was handed over, and whether any favours were asked, such as for
       advice or assistance in arranging a meeting. Normally, sources would transit
       through London and onto other destinations out of the country. On their transit out
       of London, I would meet with them face to face to brief them on the intelligence I
       was seeking. Within two or three days of my briefing, they would then travel out of
       London and meet with their sub-source(s). Within about two or three days of their
       meeting with a sub-source, the intermediary would then travel back to London and
       I would meet with them again for a face-to-face debrief. If face-to-face briefings
       were not possible, I would speak with the intermediaries by phone via a secure
       encrypted connection.

34.   I would take detailed manuscript notes during the course of debriefs and then within
       a day or so, would compile a summary report and destroy any manuscript notes.
       To my knowledge, notes would not normally be taken by sources during the course
       of their meetings with sub-sources. Whilst I might retain manuscript notes where
       the memorandum is of a complicated nature, or the intermediary is a new
       connection, I did not retain them with respect to CR112 specifically. I did not keep
       them because the memorandum and the intelligence it contained was very
       straightforward. The source and sub-source were established connections of mine;
       I trusted them and knew that they were in a position to report to me accurately. Both
       the source and the sub-source had a very good reporting record.

35.   Where possible, I would get the source to digitally record the conversion with the
      sub-source so that I could listen to their exchange myself, as I speak Russian.
      Having listened to the relevant recording and prepared the intelligence
                                            -7-                                          RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 9 of 32




      memorandum recording the intelligence conveyed by the sub-source to the
      source, the recordings were not retained and were destroyed. There were no
      recordings made in relation to CR112. Where no recording was made, I would
      make notes of the de-briefing with the sub-source as detailed above. This
      approach ensured that the intelligence provided by the sub-source was recorded
      as accurately as possible and, where recording was possible, this provided an
      additional measure by which to assess the intelligence.

36.   In the case of intelligence gathered on more minor subjects of reports, I would need
       to conduct more research, but this was not the case here. My knowledge of Alfa
       is very extensive. Orbis had already conducted reverse due-diligence on Alfa
       Group in January 2016 and the Claimants would consistently appear in unrelated
       intelligence reports about Russian and CIS matters during my government role
       and afterwards, so I was familiar with each of the Claimants' operating techniques,
       lobbying activities, backgrounds, histories and relationships. For example, I was
       aware from a now-retired senior official at the Financial Services Authority, as it
       then was, in the context of another enquiry, that Alfa Group had applied for a
       licence to operate in the financial markets and to conduct energy work in the North
       Sea [CDS1/76]. I am also aware from the same source that the Russian
       Ambassador to the United Kingdom, Yuri Fedotov, attended the offices of the FSA
       in order to attempt to incite the FSA to reverse their decision to refuse to grant
       Pamplona Capital Management, which was owned by Alfa Group, permission to
       take its stake in the insurer Chaucer above 9.9% to 29.9%, as further discussed
       below [CDS1/77-80]. I was informed that both licenses were refused as the Group
       and their illicit connections were considered unsuitable to operate in regulated UK
       markets.

37.   That extensive pre-existing knowledge of the Alfa Group and the Claimants
       helped me to assess the reliability and accuracy of the information I received for
       the purposes of this assignment, and the information I included in CR112.

38.   As I have indicated, I would usually transfer the completed intelligence report to
      Fusion by enciphered email (which is what I did with CR112), although the first
      report in the Dossier was couriered to them in person by Fed-Ex. My
      understanding from Glenn Simpson was that upon receipt, Fusion would print off
      the report and go to brief their client, Perkins Coie, and discuss the content of the
      report without actually disclosing a copy of it.

Disclosures of the Dossier, including CR112

39.   I wish to emphasise that I considered the memoranda to be extremely sensitive, by
       reference to the interests of sources, sub-sources and my clients in particular. I did
       not and would not have authorised the content of the Dossier being disclosed to the
       media or put into the public domain. In the previous ten years, to my knowledge no
       report ever compiled by Orbis has ever been reported in the media, despite many
       of them pertaining to high-profile matters. This is a testament to how carefully
       intelligence is handled by Orbis.

40.   I prepared CR112 and delivered it to Fusion on or around 14 September 2016.
       Fusion understood that they were not permitted to give copies of the pre-election
       reports (i.e. the memoranda, including CR112) that they received from us, whether
       hard or digital copies, to anyone else without our consent. This included to the client
       on whose instructions Fusion had engaged the Defendant to gather the intelligence,
       and I had no reason to believe that Fusion, whom I trusted, would not respect this
                                             -8-                                          RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 10 of 32




      important restriction. Fusion was, of course, free to brief their client/s as to the
      content of the pre-election reports and to discuss the same with the client/s. Fusion
      did not ask us for permission to give copies of the pre-election reports to their client
      or any other third party. This understanding with Fusion was based on a standing
      direction in respect of this instruction specifically and the general practices between
      Orbis and Fusion.

41.   Aside from the disclosure CR112 to Fusion, I made certain other disclosures, as
      set out in the Defendant’s Defence in these proceedings. I explain those other
      disclosures as follows.

42.   In early July 2016, in light of the emerging intelligence picture regarding Russian
      interference in the US presidential election, I felt duty bound to report the
      information to the FBI, which has as part of its mission "to protect and defend the
      United States against terrorist and foreign intelligence threats" [D1/12]. I provided
      the intelligence reports prepared to date to them. I initially did this at a meeting
      with the FBI which took place at the Defendant's office and was attended by
      myself and my co-director of the Defendant, Mr Burrows. I did not receive
      payment from the FBI for doing this.

43.   In August 2016, I was requested by the FBI to provide them with all the
      intelligence we had gathered in the course of our engagement by Fusion, on
      national security grounds. I was informed by the agent I met with at the meeting
      in July that the FBI was already investigating similar allegations in relation to
      connections between the Trump campaign and Russian officials, and that it was
      in possession of intelligence which was consistent with and would corroborate
      some of our own reporting. I agreed to do so and provided all the information
      gathered to that date and continued to pass on these reports to the FBI through
      to October 2016. This included CR112, which was likely disclosed to the FBI
      within a few days of it being shared with Fusion on or around 14 September 2016.
      The content of CR112 was subsequently discussed with the FBI, and they
      considered it relevant to their investigatory work [CLAELE00000137]. I do not
      know whether this report and others were passed on to the relevant agent's
      superiors at the FBI, but I am not aware of any reason as to why they would not
      be. Following the July meeting, subsequent reports were provided to the FBI by
      way of secure email. The email itself would have been encrypted and any
      attachment, password protected. I considered the intelligence worthy of further
      investigation by the FBI, i.e. I made these disclosures for the purposes of
      assisting the FBI in its functions of safeguarding the national security of the US,
      which is of course an exceptionally close and important ally of the UK, including
      in security terms.

44.   I did not seek permission from Fusion or Perkins Coie at this time, although I did
      inform Glenn Simpson of Orbis' cooperation with the FBI. My recollection is that
      he did not express any particular view on the matter. I considered the intelligence
      of such importance, having regard to its potential implications for the national
      security of the US and UK and their allies, in particular that a political nominee
      and/or his representatives were potentially colluding with and may ultimately be
      beholden to foreign powers whose interests would not be in alignment with the
      national interests of the US or the UK. Therefore, regardless of the consent (or
      lack of consent) of my client and its client, it was my duty to the Crown to seek to
      ensure that it was brought to the attention of the appropriate authorities and
      thoroughly investigated.

                                            -9-                                           RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 11 of 32




45.   In light of the intelligence I was receiving I became concerned about the potential
      national security implications not only for the US, but also for the UK, both as a
      consequence of its position as an ally of the US, but also in its own right, as it could
      be exposed to similar risks as those apparently arising in the US. As a former
      Crown servant, upon my retirement I was informed that I was under a continuing
      obligation to report any matter pertinent to UK national security to my former
      employer. I had done so on at least one previous occasion. My judgment was that
      I needed to do so again on this occasion, as regards the information I

      was gathering and compiling pursuant to the Defendant’s assignment from
      Fusion.

46.   On or around 15 November 2016, I conferred with a former colleague about the
      situation I found myself in. I didn't provide copies of the intelligence memoranda or
      inform them of their specific content, but I discussed the general issue of principle.
      They agreed with my instinct that I should report the intelligence I had received to
      the national security apparatus of the UK government, for the purposes of helping
      safeguard the national security of the UK. I therefore contacted a senior UK
      government national security official, whose responsibilities included monitoring
      and giving early warning of the development of direct and indirect threats and
      opportunities to British interests or policies and to the international community as
      a whole in the fields of external affairs, defence, terrorism, major international
      criminal activity, scientific, technical and international economic matters and other
      transnational issues, and to keep under review threats to security at home and
      overseas and to deal with such security problems as may be referred to them. I
      arranged to meet with them to brief them on the memoranda. That official indicated
      that they agreed with my assessment that I should report the relevant intelligence
      and requested a copy of the memoranda (including CR112), which I provided to
      them.

47.   On 28 November 2016, I met with Mr David Kramer, former US Assistant Secretary
      of State for Democracy, Human Rights and Labor of the Bush Administration, in the
      UK. I had been introduced to Mr Kramer by Sir Andrew Wood, a former British
      Ambassador to Russia, who is an associate of Orbis and mine. Sir Andrew was
      aware of the work I had been conducting relating to Russia and the US presidential
      election. Sir Andrew is a Russianist expert and a trusted friend. I confided in him
      about the substance of the reports in early November 2016 when I considered that,
      following the cessation of my contact with the FBI, it nevertheless remained my duty
      to ensure the intelligence was brought to the attention of appropriate authorities, as
      discussed at paragraph 42 above. Sir Andrew then attended an international
      security conference in Nova Scotia and met Mr Kramer, who Andrew knew to be an
      aide to the then Republican Senator John McCain. Senator McCain was Chair of
      the Senate Armed Services Committee, whose jurisdiction includes common
      defence and strategic and critical materials necessary for it, as well as the
      comprehensive review of matters relating to common defence policy [CDS1/81-82].
      He was also an ex-officio member of the Senate Committee on Intelligence, whose
      mission is to "oversee and make continuing studies of the intelligence activities and
      programs of the United States Government” and to "provide vigilant legislative
      oversight over the intelligence activities of the United States to assure that such
      activities are in conformity with the Constitution and laws of the United States"
      [D1/15]. I considered Senator McCain to be a widely respected Senator who took
      his responsibilities extremely seriously. I did not have any sense that he spoke to
      the press off the record nor that he leaked confidential information during the course

                                            - 10 -                                        RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 12 of 32




      of his work. He, in particular was approached because I considered him to be an
      expert and leading senator on Russia national security issues.

48.   Sir Andrew told me that he and Mr Kramer had discussed their concerns over
      Donald Trump's links to Russia, which were circulating in the public domain by
      that time in the wider context of the criminal hacking of the Democratic National
      Committee. Mr Kramer arranged for Sir Andrew to speak to Senator McCain, who
      asked Sir Andrew if I would be willing to meet with Mr Kramer to share the
      concerns about Russian interference in the US presidential election arising from
      the intelligence we had gathered and to give him sight of this intelligence on a

      confidential basis. I did not know Mr Kramer, whether personally, professionally
      or by reputation prior to this, but agreed to meet with him and relied on Sir
      Andrew's recommendation and Senator McCain's appointment of Mr Kramer as
      his designated personal representative.

49.   Mr Kramer informed me at the meeting that, from his conversations with Sir
      Andrew, he considered that my investigations and the resulting intelligence
      raised issues of potential national security importance to the US and that was
      why he, as a representative of Senator McCain, was requesting sight of the
      reports on a confidential basis and a discussion regarding their contents. From
      what I knew of Sir Andrew's discussion with Senator McCain and Mr Kramer's
      explanation, I accepted this assessment and I showed Mr Kramer a copy of the
      intelligence reports prepared as at that time, those being all the reports in the
      Dossier, including CR112, with the exception of the December memorandum
      which had not yet been prepared, and we discussed their content. I did not
      provide Mr Kramer with a copy of the reports at this time because I did not want
      him carrying hard copy confidential documents across borders where they were
      susceptible to being reviewed by customs officials.

50.   Upon Mr Kramer's return to the United States, however, Mr Kramer requested a
      copy of the reports with a view to providing them to Senator McCain. I understood
      that Mr Kramer had discussed the intelligence I had shared with him at our
      meeting with Senator McCain and that Senator McCain had tasked Mr Kramer
      with obtaining copies for him to review and take appropriate action, which I
      anticipated could include Senator McCain discussing the memoranda with senior
      Congressional colleagues on oversight committees and/or the FBI.

51.   Although some of the intelligence reports had been provided to the FBI by this
      time, which Mr Kramer was aware of (as I had told him), my understanding is that
      the FBI would have been under no obligation to share such material with a
      member of Congress and therefore Senator McCain would need to obtain it from
      us. I was satisfied that the intelligence we were continuing to receive was of
      considerable national security value and ought to be brought to the attention of
      appropriate entities and further investigated. I therefore considered it appropriate
      to provide it to Mr Kramer on Senator McCain's behalf.

52.   I agreed to do so in late November 2016 via Fusion, on the understanding that Mr
       Kramer would provide them only to Senator McCain. I considered it important that
       Senator McCain, having regard to his roles as described above, was able to have
       access to this material himself and to take whatever action he considered
       necessary. Mr Simpson of Fusion was to print a copy of the memoranda and provide
       a hard copy to Mr Kramer to take to Senator McCain in person. I told both Mr
       Simpson and Mr Kramer that this was the basis on which the reports were being
                                          - 11 -                                      RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 13 of 32




      disclosed and was satisfied that they both understood this and would comply with
      the stipulation. They accepted that Orbis would need to be consulted about and to
      approve any wider dissemination of the reports or the information contained within
      them. I was not asked by Mr Kramer for, and did not provide, permission for the
      reports or their content to be shared more widely at that time, and certainly not to
      the media. As I have said, I did not consent and would not have consented to their
      publication to the world at large. I believed that Mr Kramer and Senator McCain's
      interest in the intelligence was genuine and for legitimate national security
      purposes. I had no reason to think that the purpose for which the material was
      requested was anything other than this.

53.   I also provided a copy of CR112 to Strobe Talbott in early November 2016. Mr
       Talbott is a former US Deputy Secretary of State, who at the time was the
       President of the Brookings Institution and a member of the Council on Foreign
       Relations. Mr Talbott approached me and I understood that he had been speaking
       with John Kerry, the then US Secretary of State, and Victoria Nuland, the then
       Assistant Secretary of State for European and Eurasian Affairs. Mr Kerry had been
       informed by Ms Nuland of the existence and broad content of the Dossier and its
       relevance to the Presidential election. He told me that he was due to meet with a
       group of individuals at the State Department, including Tony Blinken, the then US
       Deputy Secretary of State, and asked whether I could share a copy of the Dossier
       with him, with a view to him being able to discuss the national security issues
       raised with these individuals. I agreed to provide him with a copy, because I
       considered that this was reasonably necessary for national security purposes.

54.   I have subsequently revisited the circumstances in which I provided the Dossier to
       Strobe Talbott with him and he has explicitly stated that he considered that his
       request for the provision of the Dossier, including CR112, was in connection with
       the national security issues presented by potential interference in the Presidential
       election by a foreign power. We had this discussion in November 2016.

55.   I have explained above all disclosures of the Dossier, including CR112, which I
       made or authorised. Though it does not entail the disclosure or authorisation of
       the disclosure of the Dossier, there is one further point I should draw to the
       Court’s attention. This point is as follows.

56.   In early December 2016, Mr Kramer asked me if he could discuss the Dossier with
       a senior US national security official, Celeste Wallander, the Special Assistant to
       the President and Senior Director for Russia and Eurasia on the National Security
       Council, and also mentioned that he had spoken about it to the chief of staff of a
       senior member of Congress, Paul Ryan, who was the speaker of the US House
       of Representatives. The role of the National Security Council is to advise and
       assist the US President, who Chairs the Council, on national security and foreign
       policies and was established by the National Security Act of 1947 (PL 235 – 61
       Stat. 496; U.S.C. 402), amended by the National Security Act Amendments of
       1949 (63 Stat. 579; 50 U.S.C. 401 et seq. [CDS1/83-92]. As Speaker of the US
       House of Representatives, Mr Ryan was second in the presidential line of
       succession under the Presidential Succession Act of 1947 and would remain in
       post following the Presidential election. I considered that these further disclosures
       were consistent with the original purpose for which the information was disclosed
       though I do not recall whether I positively agreed or simply did not object but I
       assumed that Senator McCain was aware of Mr Kramer's discussions with other
       US national security officials. I do not know whether the content of CR112 was
       specifically discussed. However, Mr Kramer did not ask my permission to disclose
                                           - 12 -                                       RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 14 of 32




      a copy of the Dossier to these individuals, and I had no indication that he intended
      to do so.

57.   I was involved, on Fusion's instruction, in giving certain briefings to media
       organisations in the US, highlighting the wholescale Russian US election
       interference project and antecedents of it in Europe, Kremlin liaison with Wikileaks
       and relationships with Trump and leading figures in his campaign, and the Russian
       objective of helping to get Trump elected as well as sowing divisions and
       undermining faith in the elections. However, I reiterate that I did not disclose or
       discuss the content of the Dossier, including CR112, with the media, nor do I recall
       discussing the Claimants with the media. To the best of my knowledge, the

      same is true of Fusion. Thus, my preparation and disclosures of CR112, as
      described above, were intended for a very limited audience, namely Fusion (and
      its client, if appropriate) and the persons and entities to whom disclosure was
      made or authorised for national security purposes. I did not intend, authorise, or
      envisage that CR112 and the information it contains about the First and Second
      Claimants would become more widely disseminated.

58.   In particular, I was not aware of and did not authorise any discussion of the content
      of the Dossier, or grant permission to provide a copy of the Dossier, to BuzzFeed
      or to its journalist, Mr Ken Bensinger, prior to its publication by BuzzFeed, Inc. on
      10 January 2017.

Accuracy

59.   The Claimants complain that CR112 included certain statements about them that
      they say were inaccurate and had not previously been published in the public
      domain. The Claimants complain of the following sentences (quoted directly from
      CR112):

              (i) “significant favours continue to be done in both directions [by the
              Claimants for President Putin and by President Putin for the Claimants],
              primarily political ones for Putin and business/legal ones for Alpha [sic]”;

              (ii) that "[Mikhail] Fridman and [Petr] Aven continued to give informal
              advice to [President] Putin on foreign policy";

              (iii) shortly before 14 September 2016, Mikhail "Fridman recently had met
              directly with [President] Putin in Russia";

              (iv) that "during the 1990s [Oleg] Govorun had been Head of Government
              Relations at Alpha Group and in reality, the "driver" and "bag carrier" used
              by [Mikhail] Fridman and [Petr] Aven to deliver large amounts of illicit cash
              to the Russian President, at that time deputy Mayor of St Petersburg"; and,

              (v) that Petr Aven and Mikhail Fridman do President Putin's "political
              bidding".

60.   None of the above sentences refers to the Third Claimant, whether directly or
      indirectly. I did not intend to make any direct or indirect reference to him personally
      in those sentences – indeed, if I had wanted to say something about him, I would
      have done so, as I did with the First and Second Claimants. I do not believe that


                                            - 13 -                                       RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 15 of 32




      the intended audiences for CR112 would read those sentences as containing any
      reference to the Third Claimant.

61.   The Claimants have alleged that all the personal data contained within CR112, to
      the extent that it relates to each of the Claimants, was based on a single unverified
      and unsubstantiated source. As set out above, that is incorrect. The intelligence
      was gleaned from one sub-source and then relayed via a single source to me,
      whereupon I took steps to evaluate the credibility and correctness of the sources
      and the intelligence they had provided. In order to do so, I took the steps set out at
      paragraphs 28-38 above. Based on my knowledge and experience, I consider
      those steps to have been reasonable and sufficient.

62.   The Claimants have persistently declined to explain precisely which factual points
       within the above sentences they say are inaccurate. For example: in relation to
       sentence one, I do not know whether the Claimants say that favours have only
       been done in one direction; in relation to statement two, I do not know whether the
       Claimants take issue with the word “advice”; in relation to statement three, I do not
       know whether the Second Claimant takes issue with the approximate date, and so
       on for the other sentences. As I explain further below, given the factual context
       here – including the First and Second Claimants’ involvements with President Putin
       – wholescale denial of the above sentences would strike me as very surprising
       indeed. The Defendant has therefore asked the Claimants to explain their case on
       accuracy [CDS1/93-94], but the Claimants have not done so. They have
       maintained their position that the sentences are inaccurate. This point above which
       party needs to specify their case on accuracy first appears to have reached an
       impasse. I have therefore proceeded in this statement to explain as much as I can
       about the accuracy of the five sentences about which the Claimants complain. I do
       so on a sentence-by-sentence basis. First, however, I make a few contextual
       points.

63.   Information about which the Claimants complain has been the subject of
       widespread publication, including in court decisions, and such information
       remains readily available online. This suggests to me that the Claimants do not
       in fact consider that such information has caused them damage or distress. Aside
       from the litigation referred to earlier in my statement, I am not aware that the
       Claimants have made any effort to have such personal data removed or
       corrected, for example by making take-down requests to websites or delinking
       requests to search engines.

64.   The Second Claimant has himself given an interview to the New York Times in
       which he acknowledged that statements regarding alleged criminality and
       corruption on the part of the Claimants were "always around" [D2/3]. This was
       acknowledged by the court in the US, which dismissed a defamation claim by the
       First and Second Claimants and found that "Aven and Fridman have been
       dogged by allegations of corruption and illegal conduct. Russian newspapers
       have published repeated claims that Aven and Fridman have rigged the auction
       of state assets through government connections, threatened the lives of
       government officials, ordered the assassination of a mobster and engaged in
       narcotics trafficking and money laundering" [D2/8]. In these circumstances, I
       simply do not understand why the Claimants say that the five sentences they
       criticise within CR112 have caused them damage or distress.

65.   Regardless, I will now turn to addressing the accuracy of those five sentences. It is
      important to emphasise the context of these sentences. As I have explained, they
                                           - 14 -                                       RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 16 of 32




       are intelligence material: they are in effect a record of my source and sub-source’s
       understanding, the reliability of which was assessed by me. They are evaluations,
       rather than what I might think of as objective facts, such as a date of birth or a
       record of a conviction. The authorised recipients of the memoranda would clearly
       have understood the information in that way. In addition, some of the sentences
       are in the nature of opinions - including terms such as “significant favours” and
       “political bidding”.

66.    I also note from the outset that, given the significance of the Dossier and the
        intelligence it disclosed, I have given evidence to US officials on the matter many
        times. One important example gave rise to the Report on the Investigation into
        Russian Interference in the 2016 Presidential Election by Special Counsel Robert
        S. Mueller, III published in March 2019 (“the Mueller Investigation” or “the

       Mueller Report”). Another important example is my evidence to the Department
       of Justice and the Office of the Inspector General for the purposes of its review,
       published in December 2019. Both reports make repeated reference to my
       credibility and reputation of providing truthful and accurate information. The OIG
       Report specifically states, in reference to me, that "his former colleagues
       considered him to be a Russia expert and very competent in [my] work...many of
       them, almost without exception said, look, he is truthful. He has never been
       accused of, nor did anybody think he is an embellisher, let alone a fabricator".

Sentence 1: “significant favours”

67.    I note that this sentence is about Alfa Group, and does not refer to any specific
        individual. I also note that no issue is taken with the assertion in CR112 that “the
        leading figures within Alpha [sic] currently were on very good terms with Putin”.

68.    The Claimants have not stated whether it is their position that: (i) they and
        President Putin have never done significant favours for each other; (ii) they and
        President Putin have only done one favour for each other; (iii) that they and
        President Putin have done favours for each other but they do not consider these
        to have been significant, (iv) either they have done favours for President Putin or
        vice-versa but these have not been mutual, or (v) either they have done favours
        for President Putin or vice-versa but these have not been mutual and were not
        significant.

69.    The suggestion that the Claimants and President Putin have not done favours for
        each other is surprising to me. It is also surprising that such a suggestion would
        cause any of the Claimants damage or distress, not least because the Claimants
        have themselves publicly stated the importance of having close connections with
        the government in order to succeed in their business endeavours.

70.    I am aware of a number of examples of favours being carried out between the
        Claimants and President Putin historically, and of the Claimants admitting that
        this was the case and that they had received preferential treatment:

70.1   The relationship between the First Claimant and Putin dates back a number of
       years, to when Putin was Deputy Mayor of St Petersburg and head of the
       Committee for External Relations of the City Hall. In 1992, Putin was the subject of
       an investigation by the St Petersburg City Council of People's Deputies, which was
       conducted by Marina Saliye, in relation to the grant of export licences which should
       have been (but apparently was not) carried out by another official and exchanged
                                            - 15 -                                      RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 17 of 32




        for food [CDS1/95-99]. The investigation resulted in a recommendation that he be
        removed from his post. Instead, the First Claimant subsequently granted Putin's
        request to be given the right to dispose of quotas and issue export licenses, and
        Putin received a promotion. I was aware of these facts at the time of compiling
        CR112.

70.2 Each of the Claimants was identified in the US Treasury Department's 'Report to
       Congress pursuant to section 241 of the Countering America's Adversaries through
       Sanctions Act of 2017 regarding Senior Foreign Political Figures and Oligarchs in
       the Russian Federation and Russian Parastatal Entities' as "determined by their
       closeness to the Russian regime and their net worth" [D2/9].

70.3 President Putin has taken steps to support the Claimants' ventures, participating in
        a television broadcast to agree with the First Claimant that reports of Alfa

Bank's liquidity problems in 2004, which threatened a run on the bank, were artificial after
         it was reported that $100m (£54m) had been withdrawn in the first week of July
         [CDS1/100-101].

70.4 In 2003, Putin blessed BP's joint venture with the First and Second Claimants in
       favour of a deal with Gazprom or Rosneft (known as TNK-BP) [D2/30].
       Subsequently, it has been alleged that the Russian FSB (the Russian Federal
       Security Service), whose head reports directly to the President, supported the First
       and Second Claimants to gain the advantage against BP in their joint venture in
       which the parties each had a 50% interest and therefore had been unable to gain
       control or force their agenda. That support allegedly included harassing staff by
       opening unfounded investigations and bringing prosecutions against them
       [CDS1/102-107]. One example of this is Ilya Zaslavskiy, who claims to have been
       the victim of one such investigation, the purpose of which he has said he believes
       was to provide cover for a search of TNK-BP's offices. He has said that despite
       compromising material having been found relating to the conduct of one of the
       Russian directors, this was never pursued, while allegations against him were
       [CDS1/108-112]. I was aware of these facts at the time of compiling CR112 and
       they have since been reported in the press [CDS/102-107].

70.5 The First Claimant has previously given evidence to the US Court for the District of
       Columbia admitting that Alfa Bank was one of a handful of private financial
       companies who had a special, direct line to the Kremlin [D2/8]. I was aware of
       these facts at the time of compiling CR112 and have subsequently learnt that the
       Second Claimant's deposition in US proceedings against the Center for Public
       Integrity dated 5 February 2002 quotes him as saying "it is impossible to do
       business if you cannot call to the government" [CLAELE00000005]. He is
       described as being "well connected to the Kremlin and is likely to be one of the
       main fundraisers for the Russian President". Whilst Mr Fridman accepted that he
       was well connected to Mr Putin, he did not accept that he was a fundraiser. The
       Second Claimant has repeated this sentiment publicly, reflecting that "You can't
       do big business unless you have a good dialogue with those in power"
       [CLAELE00000005]. I was aware of these proceedings at the time of compiling
       CR112 though had not reviewed the Second Claimant's deposition.

70.6 In 2010, Alfa Bank, one of the entities in the loose consortium of companies
       comprising the Alfa Group in which the Claimants have an ownership interest,
       was refused a licence in the context of its efforts though Pamplona Capital
       Management to take over Chaucer Holdings, the Lloyd's of London insurer, by the
                                            - 16 -                                      RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 18 of 32




       Financial Services Authority (“FSA”), as it then was. Subsequent to this refusal, I
       have been informed by Sir Andrew Wood and a senior official at the FSA that, in
       what they considered to be a highly unusual if not unprecedented step, the then
       Russian Ambassador to the UK, Yuri Fedotov, demanded a meeting and met with
       officials to intervene on Alfa Bank's behalf. I consider it inconceivable that such a
       high-ranking diplomat would have taken such a step to further Alfa’s interests
       without this having been instigated and/or sanctioned at the highest level of the
       Kremlin. My experience is that ambassadors would take instructions from senior
       officials before taking such a step, and it is inconceivable that Mr Fedotov would
       make such a demand without having prior instruction, particularly as it is my
       understanding that he had not undertaken something like this before. I was aware
       of these facts at the time of compiling CR112.

70.7 Following his earlier involvement in the deal that brought the companies together,
       President Putin was again personally involved in the sale of TNK-BP, in which the
       First and Second Claimants had an interest, to the majority Russian state-owned
       energy company Rosneft. That took place in 2013. The First and Second
       Claimants profited hugely and apparently received a sum in excess of the
       company's then market value [CDS1/113-116]. I was aware of these facts at the
       time of compiling CR112 which have since been reported in the press, see for
       example [CDS/113-116]. The Claimants and their advisers have since
       acknowledged that the photograph of them with President Putin at this signing
       represented for "Many in the USA" that the Claimants "are close to Putin"
       [CLAELE00000111].

70.8 The First Claimant has publicly stated that "I make no secret of the fact that the
       authorities helped us in a major Russian investment abroad made by Alfa, when
       we put USD 3.2 billion into Turkcell. It would have been absolutely impossible for
       us to have done it without political support" [CLAELE00000013].

70.9 In 2015, the First Claimant was personally honoured with an award, the Order of
       Friendship, by President Putin [CDS1/117-118]. I was aware of these facts at the
       time of compiling CR112.

70.10 The Claimants have assisted the Russian Ministry of the Interior by granting
      positions to former officers of the Russian FSB or Federal Security Service of the
      Russian Federation. I was aware of these facts at the time of compiling CR112
      which have since been reported in the press, see for example [CDS1/119-130].

70.11 The Claimants, through Alfa Group, support the Alfa-Endo Charitable Programme,
       which is run by the Endocrinology Research Centre in Moscow and was
       established to help children in remote areas who are living with type-one diabetes.
       President Putin's daughter, Maria Faassen, was reported to be a PhD candidate
       at that Centre in 2015 [CDS1/131-132].

70.12 In an article considered by the Director of Communications at Letter One (one of
       the constituent entities of Alfa Group) to represent "good" coverage, Alfa Group
       was described as having been "close enough to the Russian state to manipulate
       it on many occasions" [CLAELE00000050].

70.13 In approving the proposed response to queries posed by Private Eye concerning
       the content of CR112, the Second Claimant indicted that "Everything, from my
       point of view, is exactly right". That response included the statement that "We

                                            - 17 -                                      RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 19 of 32




       always followed this philosophy – always to be loyal and friendly [to the
       government]..." [CLAELE00000062].

70.14 Between 2004 and 2014, the Claimants through Alfa Bank conducted spent almost
       $6 million on lobbying efforts related to "Bilateral US-Russian Relations"
       [CDS1/133-145]. I was aware of these facts at the time of compiling CR112.

70.15 The Second Claimant visited the White House in May 2010 and again in May 2011,
       accompanied by the former US diplomat Richard Burt (now a member of the
       senior advisory board at Alfa Bank) with the stated aim of strengthening "ties
       between the United States and Russia and to discuss Russian ascension to the
       World Trade organisation" [CDS1/140]. I was aware of these facts at the time of
       compiling CR112.

70.16 In addition, in the context of the very issues on which the Dossier was focused, the
       First Claimant gave evidence to the Mueller Investigation [D1/6] that in 2016
       President Putin had discussed the difficulty in the Russian government in
       engaging with the incoming Trump administration. The First Claimant made clear
       that he understood the discussion, and others like it, to represent "implicit
       directives" on the part of President Putin, and as a consequence he made efforts
       to reach out to the Trump transition team via Richard Burt [CDS1/146].

70.17 The First Claimant achieved this by instructing Mr Burt in the margins of a Board
       meeting of Letter One to assist in establishing a "communications channel
       between the Kremlin and the Trump transition team" and informed Mr Burt that
       this was on behalf of "someone high in the Russian government". This was
       referred to as "Project A". Richard Burt subsequently emailed the First
       Claimantstating that he "had reached out to a very influential person [he] mentioned
       in Luxembourg concerning Project A... With so much intense interest in the
       Congress and the media over the question of cyber-hacking, project A was too
       explosive to discuss". Having had this initial discussion with President Putin, the
       President subsequently enquired as to the progress of the First Claimant's efforts in
       securing such a communications channel on the occasions when he met with the
       First Claimant. In these circumstances, I would expect that the Second Claimant was
       also aware and approved of the tasking on behalf of President Putin. Indeed, I
       consider it would be highly unlikely if each of the Claimants was not fully aware of
       the overtures by President Putin and the First Claimant's use of Alfa Group's
       resources in an effort to satisfy them.

71.    I note that despite these efforts to connect with President Trump, in a March 2017
       briefing note for an interview with Reuters concerning the apparent server links
       between Alfa Bank and the Trump Organization, it was proposed that the
       Claimants would state that "these malicious attacks are designed to create the
       false impression that Alfa Bank has a secretive relationship with the Trump
       Organization. In fact, there is not and never has been such a relationship"
       [CLAELE00000067]. I was aware of these facts at the time of compiling CR112.

72.    As such, I believe it to be evident that President Putin and the Claimants – whether
       individually or through Alfa – have done numerous and significant favours for
       each other over a number of years. Furthermore, in light of these matters and the
       fact that they were and continue to be widely reported in the public domain, it
       does not appear to me that any of the Claimants would have suffered damage or
       distress as a consequence of such a suggestion appearing in CR112.

                                            - 18 -                                      RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 20 of 32




Sentence 2: giving “informal advice” to President Putin

73.    The First and Second Claimants have not made clear whether their position is,
       for example, that they have (i) never given any policy advice to President Putin
       or (ii) whether they accept that they have given policy advice to President Putin
       but have only done so in a formal and not an informal capacity (although if the
       latter is the case it is difficult to envisage why that would cause them damage or
       distress).

74.    The involvement of the First and Second in a number of policy-forming initiatives,
       both directly with President Putin/his staff and in wider society, has been well-
       publicised and is not something that they have shied away from:

74.1   The First Claimant has admitted that Mr Putin reported directly to him when they
       were employed at the ministry in the St Petersburg region. He has admitted that
       he was close to Mr Putin before he became President and that he has met
       President Putin on multiple occasions since he became President. He has
       admitted that the topics of discussion included "Economic issues of the day",
       "Liberalization of the currency regime", "banking reform -- bank supervision",
       "private pension funds" and the "World Trade Organization", and that he had
       previously discussed "free press" when Mr Putin was Prime Minister
       [CLAELE00000008]. I was aware of these facts at the time of compiling CR112.

74.2   The First and Second Claimants were Board members of the Russian Union of
       Industrialists and Entrepreneurs, the meetings of which have regularly been
       attended by President Putin, who has admitted that many government decisions
       are only taken after consulting with the group, and attended numerous meetings
       at which he was also in attendance. I was aware of these facts at the time of
       compiling CR112 which have since been reported in the press, see for example
       [CDS1/147-150]. The Union states that it has "the advantage of formalized
       mechanisms of cooperation with governmental authorities through Russian
       Trilateral Commission on the Regulation of Social and Labour Relations, regional
       and territorial trilateral commissions" [CDS1/151-152].

74.3   The First Claimant, who is also the former Minister of Foreign Economic Relations,
       is a member of the Presidium of the Russian International Affairs Council,
       established in 2010 pursuant to a Russian Presidential decree, and cofounded by
       the Foreign Ministry and the Education and Science Ministry of the Russian
       Federation [CDS1/153]. Its mission is to "facilitate Russia’s peaceful integration
       into the global community". Other members of the Presidium are the former
       Russian Foreign Minister Igor Ivanov, President Putin’s Press Secretary Dmitriy
       Peskov, Deputy Foreign Minister Dmitriy Morgulov and Fedor Lukyanov, the
       Editor-in-Chief for Russia in Global Affairs journal and Chairman of the Presidium
       of the Council for Foreign and Defense Policy. I was aware of these facts at the
       time of compiling CR112.

74.4   Alfa Group is also a Partner of the Valdai Discussion Club, co-founded by the
       Russian International Affairs Council, the Council on Foreign and Defense Policy,
       and two Russian Universities, the Moscow State Institute of International
       Relations and the Higher School of Economics. The Club's focus is on "practical
       work aimed at forming the global agenda and delivering a qualified and objective
       assessment of global political and economic issues". President Putin attends and
       meets with the participants of the Club's annual meeting and has done so every

                                           - 19 -                                    RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 21 of 32




       year since it was founded in 2004 [CDS1/154-155]. I was aware of these facts at
       the time of compiling CR112.

74.5   The Second Claimant has been a member of the US-headquartered International
       Advisory Board of the Council on Foreign Relations, a think-tank which invites its
       members to comment on practical opportunities for collaboration between the
       Council and institutions abroad, and provides international insights into US foreign
       policy [CDS1/156]. I was aware of these facts at the time of compiling CR112.

74.6   Again, the First Claimant has admitted that he attended, I believe with the Second
       Claimant, the quarterly oligarch meetings attended by President Putin at which
       matters of foreign policy were discussed, on issues including the prospect of
       forthcoming US sanctions [CDS1/157-160].

75.    I therefore remain of the view that I was entitled and indeed correct to assess the
       First and Second Claimants as giving “informal advice” to President Putin. The
       same is true of my assessment of such advice extending to or including “foreign
       policy” and in particular the US. In this regard, I add that, in the context in which
       the Claimants were operating, it would artificial to seek to distinguish economic
       advice from foreign policy advice.

Sentence 3: Second Claimant's having “recently met” with President Putin

76.    The Second Claimant complains that it is inaccurate to suggest that he met with
       President Putin shortly before 14 September 2016. I point out that CR112 actually
       stated that "FRIDMAN recently had met directly with PUTIN in Russia". I did not
       provide a specific date. In my view, what constitutes a recent meeting in relation
       to the Russian President is different to, say, referring to a recent meeting with
       one's neighbour. I highlight also that – as my discussion of sentences 1 and 2
       makes clear – CR112 was concerned with a long-term picture of interactions.
       Indeed, sentence 4 concerns the 1990s.

77.    I do not understand precisely what information the Second Claimant alleges is
       inaccurate in his personal data in this sentence. I do not know whether, for
       example, it is his position that (i) he has not met President Putin, or (ii) that he
       has met President Putin but that he does not consider that he had done so
       “recently” as at 14 September 2016. If the latter, the Second Claimant has not
       explained what he thinks counts as “recently”, and in any event it is difficult to
       understand what damage or distress could legitimately have been caused to him
       on this specific point.

78.    The Claimants' internal briefing documents preparing them to dispute this
       allegation publicly appear to focus on the Second Claimant's position that he had
       "never met Mr Putin privately... never met him one-to-one" [CLAELE00000069].
       Again, that is not was CR112 stated. I referred to the Second Claimant as having
       met “directly” with President Putin, i.e. rather than with President Putin’s
       representatives. I did not refer to private or one-to-one meetings, and do not
       believe that the intended audience for CR112 – or anyone else for that matter –
       would have read in any reference to private or one-to-one meetings. If I had
       intended to convey that a recent meeting of that nature had occurred, I would have
       said so.

79.    Those same briefing documents suggested that the Second Claimant accepts
       that he had "routine contact" with regulators and ministries and had "met
                                            - 20 -                                      RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 22 of 32




        President Putin". This was repeated in a letter from the Second Claimant to the
        President of CNN, which stated that "I have met President Putin..."
        [CLAELE00000078].

80.     In any event, the Second Claimant has in fact met publicly with President Putin
        on several occasions, including in 2016:

80.1 The Second Claimant and President Putin were pictured together on 31 May 2001
       [CDS1/161-163] and shaking hands a meeting about TNK-BP on 22 April 2005
       [CDS1/164]. I was aware of these facts at the time of compiling CR112.

80.2 The Second Claimant has given evidence in a deposition that he met with President
       Putin on more than one occasion [CLAELE000005].

80.3 The Second Claimant has met President Putin both prior to and since September
       2016, including on 22 October 2008 [CDS1/165-166], in March 2016 [D2/14].,
       on 19 December 2016, 16 March 2017, in April 2017 (shortly before issuing these
       proceedings) and 21 September 2017 in his role as member of the Russian Union
       of Industrialists and Entrepreneurs [D2/14]. It is my understanding from a recent
       conversation with a confidential source that he has had separate meetings with
       President Putin in the margins of such meetings. I was aware of these facts at
       the time of compiling CR112.

80.4 I believe that there was also a meeting between the Second Claimant and President
         Putin in Sochi in or around July 2016.

80.5 Following the meeting of the Russian Union of Industrialists and Entrepreneurs which
        took place at the Ritz-Carlton, Moscow on 24 March 2016, which was attended by
        the First and Second Claimants, I understand that they subsequently spoke directly
        with President Putin [CDS1/165-170]. I understand that they sought the President's
        support for their business ventures in the event of a further deterioration in the
        economic and political situation in the Ukraine, and approval for further Western
        investments, which Putin provided, and indicated he would

       discuss the US investment plans with the then US Secretary of State John Kerry
       [CDS1/171].

80.6 Similarly, following the meeting of the Russian Union of Industrialists and
      Entrepreneurs which took place at the Ritz-Carlton, Moscow on 16 March 2017,
      which was attended by the First and Second Claimants, they subsequently spoke
      directly with President Putin [CDS1/172-176]. I understand that he thanked them
      for their contribution to US and Ukrainian foreign policy in relation to Russia and
      to Russian security and intelligence efforts around the world and said he would
      mention them to intelligence chiefs. This of course post-dates CR112, but it
      reinforces the picture of a consistency of engagement.

80.7 Likewise, on 21 September 2017, the First and Second Claimants attended a closed
        meeting of oligarchs with President Putin at the Kremlin, during which event they
        engaged in a direct conversation with President Putin concerning difficulties they
        were experiencing with Letter One's holdings in the UK and US and requesting
        his assistance [CDS1/177-178].

81.     I therefore maintain that the third sentence complained of was accurate. I am
        fortified in that assessment by the meetings well before 2016 to which I have
                                           - 21 -                                     RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 23 of 32




        referred above, as well as those after CR112 was compiled. Furthermore, I do
        not believe that the Second Claimant, or any of the Claimants, would be
        embarrassed, upset or ashamed of engaging or meeting with President Putin:

81.1 The Second Claimant has admitted that he has spoken regularly to President Putin
       and that Alfa Bank had a direct line to the Kremlin [D2/8].

81.2 The Second Claimant has recently publicly acknowledged that having access to the
       Kremlin is "crucially important" [CDS1/179-181 at 180].

81.3 I also note that the First Claimant has acknowledged that he "quite regularly meet with
        the Prime Minister of RF, Minister of Finance of RF, Chairman of the Central Bank,
        as well as with the President of RF. Usually, I meet with the President 3-4 times a
        year". The First Claimant also sits on the Board of Trustees of the Russian
        Geographical Society with President Putin [CLAELE00000135].

Sentence 4: Oleg Govorun

82.     Again, the First and Second Claimants have not made clear whether it is their
        position that (i) neither was involved in the delivery of illicit cash to President Putin
        when he was Deputy Mayor of St Petersburg, (ii) that they were involved in the
        delivery of illicit cash to President Putin, but not while he was Deputy Mayor, (iii)
        that they were involved in the delivery of illicit cash to President Putin while he
        was Deputy Mayor but not via Mr Govorun, or (iv) that they were involved in the
        delivery of cash to President Putin while he was Deputy Mayor but that they
        dispute that the cash was illicit. President Putin held the role of Deputy Mayor of
        St Petersburg between 1994 and 1996, but had previously held other roles in the
        local government administration.

83.     CR112 stated that Oleg Govorun had been engaged in the role of Head of
        Government Relations at Alfa Group during the 1990s and acted on behalf of the
        First and Second Claimants as "driver" and "bag carrier" to "deliver large amounts
        of illicit cash to the Russian president, at that time deputy Mayor of St
        Petersburg".

84.    I do not believe that it is disputed that Mr Govorun until recently worked as Deputy
        Head of the Department for Relations with Public Authorities at Alfa Bank prior to
        becoming Deputy Chief of Territorial Administration of the President of the Russian
        Federation in 2000. Mr Govorun currently holds the position of Head of the
        Presidential Directorate for Social and Economic Cooperation with the
        Commonwealth of Independent States Member Countries. Mr Govorun was
        included in the US Treasury Department's Office of Foreign Assets Control list of
        individuals and entities made pursuant to Executive Order (E.O.) 13661 and E.O.
        13662, authorities codified by the Countering America’s Adversaries Through
        Sanctions Act (CAATSA), as well as E.O. 13582 [CDS1/182-187].

85.    The fourth sentence refers to Mr Govorun acting as an intermediary between the First
       and Second Claimants and Mr Putin in the 1990s, delivering substantial cash sums
       to the latter. The intelligence I received and evaluated in accordance with the methods
       I have described in my statement led me to believe that this was factually correct. I
       seen nothing to suggest that it was factually incorrect.

86.    The First and Second Claimants have suggested that this sentence alleged that
        they committed criminal offences. They have ultimately explained that they read
                                              - 22 -                                         RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 24 of 32




      sentence 4 as an allegation that they had paid a criminal bribe contrary to Article
      173 of the old Criminal Code of the Russian Soviet Federative Socialist Republic.
      CR112 does not state, nor was it intended to state, what purpose(s) the illicit cash
      was reported to me to have been paid to President Putin for, nor what (if any)
      benefit the First and Second Claimants may have derived as a consequence. I did
      not receive any intelligence as to the purpose(s) (if any) for which sums were
      alleged to have been paid, or any benefit to the First and Second Claimants, and
      no such purpose or benefit was recorded in CR112, and I did not express any
      opinion as to why that may have been the case.

87.   In fact, whether on its face or as a consequence of my own personal knowledge of
       Russian society at the relevant time, I did not understand the intelligence as
       alleging that the First and Second Claimants had been involved in a criminal
       offence. Societal norms in force today would not necessarily apply to conduct
       during the 1990s, and it is in my view fair to say that Russia was a rather more
       lawless place in the 1990s than more recently. The concept of patronage was
       common, and the business and political elites more intertwined, not least
       demonstrated by the First Claimant's own career progression. Much business was
       conducted in cash transactions during the crisis economy of that time, and money
       changed hands frequently without the checks and balances in place today and
       without any implication of criminality as alleged by the Claimants. I believe that the
       Claimants would accept this to be the case, as detailed below.

88.   In this regard, I have read the expert report of Ms Eleonora Sergeeva dated 26 July
      2019 and note that she accepts at paragraph 23 of her report that "Accepting money
      for general patronage or connivance at work was not indicated as an element of a
      bribe in the Old Criminal Code", i..e. under Article 173 of the old Criminal Code of
      the Russian Soviet Federative Socialist Republic on which the First and Second
      Claimants rely. In the circumstances, and if and in so far as it is appropriate for her
      to draw the conclusion that she does in her report, I do not accept that this part of
      CR112 of which the First and Second Claimants complain "constitutes a criminal
      offence".

89.   When I used the word “illicit”, I intended to refer to patronage payments of this
      kind – payments not governed by formal legal arrangements or commercial
      transactions of the kinds that would be expected by a “Western” audience in
      particular (bearing in mind the intended audience for CR112). “Illicit” is of course
      a characterisation or opinion rather than a fact, but – based on the intelligence
      source(s) I drew on for CR112 and on my own knowledge – I believe it to be an
      apt one in this context. If I had wished to convey something about actual or
      suspected criminality, I would have made that clear in CR112. I do not believe that
      the intended audience for CR112 would interpret this sentence as an allegation of
      criminality.

90.   Furthermore, it is important to note that the Claimants and companies with which
       they are associated have been the subject of allegations of bribery and criminality
       in the past, and even around the time that CR112 was prepared. I note that the
       judgment dismissing the Claimants' US defamation claim against me and the
       Defendant states that "the information in the Steele Dossier about corrupt payments
       to Russian public officials was consistent with other information in the public
       domain". It goes on to say that "Mr Fridman himself acknowledged that the "rules
       of business" in Russian "are quite different to western standards" and "to be
       completely clean and transparent is not realistic" [D2/8].

                                            - 23 -                                       RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 25 of 32




91.    In February 2016, it was reported that VimpelCom, a telecoms company in which
       Letter One (as indicated above, a company owned and managed by the
       Claimants) owns the biggest shareholding of 47.9%, agreed to settle pay $835m
       in settlement of US and Dutch charges that it paid massive bribes to enter the
       Uzbekistan telecommunications market [CDS1/188-190]. I was aware of these
       facts at the time of compiling CR112.

92.    I am aware that the Second Claimant is currently under investigation in Spain for
        allegedly engineering the collapse of Zed World Wide, a technology company in
        which he was a shareholder to enable him to take over the company at a share
        price significantly lower than its previous value. Spanish prosecutors alleged that
        by forcing Zed World Wide to default on loans (issued by VimpelCom), the Second
        Claimant sought to undertake a hostile takeover of Zed World Wide. Manuel Garcia
        Castellon, the judge in that case, ruled in September 2019 that there were
        indications that the Second Claimant exercised control over people and entities
        that damaged Zed World Wide [CDS1/191-193].

93.    Allegations of bribery and corruption have also been made against the Second
        Claimant and associates connected to him in the Spanish Courts. In 2017, Dutch
        lawyer Peter Wakkie, described in the media as the Second Claimant's "right hand"
        was arrested on suspicion of authorising on behalf of Zed World Wide, $30 million
        in bribes to FunBox, a company owned by the family of then-Russian Minister of
        Internal Affairs, Vladimir Alexandrovich Kolokolstev [CDS1/194-203].

94.    I also note that in a 2001 Kommersant-Daily article titled "Economic growth and
        moral values", the First Claimant is quoted as explaining that "receiving money
        from mafia groups or builders of financial pyramids is acceptable"
        [CLAELE00000003]. In a previous article, the First Claimant stated that "...
        Russian society has stayed quite attached to bribery. The bribe, in Berdyaev's
        phrase, is the pillar of Russian life, its fundamental essence... our society looks
        with a certain admiration at the big-time grafter. In any event people do not shut
        their doors to him and they shake his hand" [CLAELE00000123]. These suggest
        that he, and those individuals with whom he is in business, would not consider
        being associated with or accused of involvement in corruption, bribery or other
        forms of “patronage” as being damaging or distressing.

95.    Lastly in this regard, I note that no complaint is made of the reference in CR112
        to Alfa holding “kompromat” on President Putin “and his corrupt business
        activities from the 1990s”.

96. I therefore considered (and consider) sentence 4 to be a fair, accurate and well-
        founded assessment that was unlikely to cause the First or Second Claimants
        damage or distress, given the other public-domain material I have cited above.

Sentence 5: “political bidding”

97.    The First and Second Claimants also complain that it was inaccurate to suggest
       that they do President Putin's political bidding. CR112 in fact recorded that I had
       been informed that while President Putin was not himself overly concerned by
       Alfa’s failure to reinvest in Russia, he had been able to use pressure from his
       colleagues at the Kremlin on this count as a lever on the First and Second
       Claimants to make them do his political bidding. This sentence is an assessment
       or opinion, which I believe to be apt.

                                           - 24 -                                      RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 26 of 32




98.    I refer the Court again to the recent example of the First Claimant doing President
        Putin's political bidding, details of which are set out at paragraph 70.6 above. It
        seems very likely to me that the other Claimants were aware of that. I also rely on
        the steps taken by Alfa and/or the Claimants to further President Putin’s interests,
        as detailed in respect of sentence 1 above. Those matters are in my view relevant
        to my assessment that the First and Second Claimants could aptly be
        characterised as doing President Putin’s “political bidding” on occasion.

99.    This can be linked at least in part to the sale of TNK-BP. By way of example,
        following the Claimants' sale of shares in TNK-BP to Rosneft, President Putin
        publicly stated "If the money was earned legally they can do what they like with
        it, but I recommend they reinvest it into Russia" [CDS1/204-209 at 208] OR "I
        would very much like them to invest this money, or a significant portion of it, in
        the Russian economy". The Claimants responded by indicating that this was
        indeed their intention. [CDS1/210-211]. I was aware of these facts at the time of
        compiling CR112.

100.   I therefore remain of the view that my assessment in sentence 5 was apt and well-
        founded, and I do not see how it could realistically be said to cause any damage
        or distress to any of the Claimants, given what I have set out above concerning
        public-domain material relevant to the sentences complained of.

Processing of personal data

101. Over the period in which CR112 was compiled and disclosed, the Defendant was
     registered with the Information Commissioner's Office as a data controller under
     registration ZA065779. Its registration identified the purposes for which personal
     data was processed as being to "provide investigatory services" amongst other
     things and that the data being processed would include personal and sensitive
     personal data in relation to the subjects of investigations., which would be shared
     with other organisations including the government, business associates, police
     forces, and examining bodies.

102. In early 2016, the Claimants had given the Defendant their consent to the
      processing of their personal data, via the Director of Communications at Letter
      One. The Defendant duly conducted a reverse due-diligence exercise in relation
      to the Claimants. While the Claimants were not specifically informed of the
      circumstances in which their personal data was being processed on a confidential
      basis in the context of provision of legal advice and/or the conduct of potential
      legal proceeding and/or for the purpose of national security, it would have been
      entirely inappropriate to do so and the Defendant did not consider that in these
      circumstances it was under any obligation to inform the Claimants of the
      processing of their personal data. While sources were not fully informed as to
      how the intelligence they provided would be shared, in the manner and for the
      reasons set out above, they were in no way deceived or misled as to the basis
      on which it was being provided.

103.   The Claimants’ personal data as set out in CR112 accurately records information
        I was provided with from third parties, i.e. my source and sub-source, and I took
        reasonable steps to ensure the accuracy of that personal data. Those steps are
        set out at paragraphs 28 to 38 above. I believe that the steps I took were in line
        with the approach taken within the industry.



                                            - 25 -                                      RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 27 of 32




104.   Moreover, I confirm that the Defendant only holds copies of CR112 for the
       purposes of legal proceedings arising from that memorandum. The Defendant’s
       records indicate that the Claimants contest the accuracy of some of their personal
       data as contained in CR112. This has been the case since their letter of claim
       dated 8 February 2018 [CDS1/212-214].

105.   My colleagues and I took great care in relation to ensuring the security of the
       personal data that we processed. This involved providing verbal briefings and
       sharing recorded data in person so as to minimise the risks associated with
       recorded information. We also used encrypted communications platforms.

106.   As to the disclosures made of the personal data contained in CR112, these have
        been detailed above. I reiterate that the Defendant gathered, recorded and
        disclosed that personal data for the furtherance of its own business interests and
        those of Fusion and its client (Perkins Coie and that firm’s client). These interests
        were legitimate, and included the provision of legal advice and/or potential legal
        claims. The other disclosures made, as detailed above, were for the purposes of
        safeguarding the national security of the US and/or the UK. I also reiterate that
        neither I nor the Defendant disclosed CR112 or its contents to the media, nor did
        we authorise or have any advance knowledge of such disclosure.

107.   The Defendant’s position is therefore that these claims under the DPA should be
        dismissed. However, if the claims are to any extent upheld, I give the following
        evidence as to the alleged “anxiety and distress” the Claimants say they have
        suffered.

The Claimants' alleged distress

108.   The Claimants have each alleged that they have suffered "anxiety and distress"
        as a result of Defendant's allegedly unlawful processing of their personal data. In
        this regard, it is important to distinguish the Defendant’s actions, as explained in
        this statement, from the publication of CR112, which had nothing to do with the
        Defendant.

109.   Moreover, the Claimants are renowned as hard-nosed businessmen, about whom
       multiple allegations of criminality have been and continue to be published over the
       years. I simply do not believe that the five sentences from CR112 on which these
       proceedings are based have caused the Claimants to suffer anxiety or distress.

110. The First Claimant has acknowledged that "All this kompromat (compromising
      material) is published about everybody, including ourselves" [CDS1/215-217 at
      216]. Mr Fridman has even accepted that in the West he and his colleagues will
      be assumed to be "agents of influence" [CDS1/180].

111. While I am aware that the Claimants have complained outside of these
     proceedings that they had no involvement in efforts to influence the 2016 US
     Presidential election, Alfa Group in fact owns SCL Group, a subsidiary of which is
     Cambridge Analytica, which was engaged on behalf of President Trump's
     campaign and responsible for harvesting the personal data of Facebook users to
     micro-target voters with tailored political messaging. That company was found
     guilty by the Information Commissioner's Office of serious breaches of the data
     protection principles [CDS1/218-219]. If the Claimants suffer from a taint of
     association between their businesses and influence on the election of President
     Trump, that taint seems to me to arise regardless of CR112.
                                            - 26 -                                       RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 28 of 32




112. The Claimants have previously been the subject of numerous allegations of criminal
      or improper conduct over many years, which have been widely published in the
      media and referenced in published judgments, and these have continued up until
      the present day. In the vast majority of these cases, which involve personal and
      sensitive personal data concerning the Claimants and allegations far more serious
      than those now being complained of, which the Claimants appear not to have made
      efforts to have removed, either from the search results of search engine providers
      such as Google or from the original publishers. In light of these I am highly sceptical
      as to the suggestion that the specific content of memorandum CR112 which is
      complained of caused them anxiety and distress.

113. For example, in an article first published in August 2000 by the Center for Public
      Integrity which remains freely available online [D2/28] 'Cheney led Halliburton to
      feast at Federal trough', the First and Second Claimants were accused of being
      involved in trafficking heroin from Burma to East Germany, and Alfa Bank was
      accused of involvement in money laundering. The article referred to an FSB report
      and a report prepared by a former US intelligence officer based on information
      provided by a KGB officer, which was claimed to state that "Alfa Bank, one of
      Russia’s largest and most profitable, as well as Alfa Eko, a trading company, had
      been deeply involved in the early 1990s in laundering of Russian and Colombian
      drug money and in trafficking drugs from the Far East to Europe". It was further
      stated that under the operation which was controlled by a Chechen mob family a
      "large channel of heroin transit was established from Burma through Laos,
      Vietnam, to the Far East [Siberia]", and that from there the drugs were
      camouflaged as flour and sugar shipments and forwarded on to Germany.
      Although the article recorded that the Claimants had denied these allegations, the
      First and Second Claimants brought proceedings for defamation against the
      Center for Public Integrity and the allegations were recorded in the court's public
      judgment dismissing their claim [D2/8].

114. In 2001, Alfa Bank was reported on its own website to have been blacklisted by the
      European Bank for Reconstruction and Development which the First Claimant
      considered "appeared to be basing its decision on unsubstantiated claims of
      wrongdoing published in the Russian “yellow”, or gossip, press" [CDS1/220-221].

115. A report concerning the Second Claimant, prepared by Stratfor in 2007 and
     published by Wikileaks records that the Second Claimant "is closely tied into the
     Muscovite Solntsevo (Solsnetskaya) Organization, one of Russia's largest and
     most powerful organized crime associations, via funding from Alfa. Solsnetskaya
     is a confederation of a half-dozen criminal groups often accused of drugrunning,
     racketeering, money laundering and bribery. The organization is led by Sergei
     Mikhailov, widely considered to be one of the most dangerous and notorious
     gangsters in Russia". The report also states that both the First and Second
     Claimants had had ties to the organisation since the 1990s. The First Claimant's
     alleged direct involvement in the drug trade has also been documented in filings
     made in US federal courts. Specifically, it was asserted in the report that "Alfa
     Group is now involved in transporting drugs from Southeast Asia through Russia
     into Europe, laundering money of Colombian drug cartels, and bribing organs of
     justice in Russia in order to keep the entire operation below law enforcement's
     radar" [D2/13].

116. In the same report, the Second Claimant was suggested to be "at least partially
      responsible. For many of the assassination that plague Russian society... Two
      cases in point include the assassination of Ukrainian journalist Georgi Gongadze
                                            - 27 -                                       RPC
  Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 29 of 32




       in Ukraine in 2000 and the 2004 murder of U.S. journalist Paul Klebnikov in
       Moscow. Fridman's involvement in the two murders has been alluded to by
       several media publications, including Radio Free Europe and Johnson's List,
       while also partially corroborated by journalists and Ukrainian politicians Stratfor
       spoke with while preparing this report" [D2/13]. In relation to Gongadze, the report
       cites witness testimony in the case, which claimed that "Alfa hired the local
       Izmailovskaya organized crime gang to murder and decapitate Gongadze in order
       to silence his investigations" [D2/13].

117. An unsigned affidavit by Robert Levinson, a retired FBI agent who went missing in
      Iran whilst on an assignment for the CIA in 2007, details intelligence Mr Levinson
      had gathered on the assassination of Gongadze. It states that the Second Claimant
      on behalf of Alfa Group had entered into an agreement with Ukrainian public figure
      Oleksandr Moroz in 2000 to provide financial assistance to Moroz's political cause
      to push President Leonid Kuchma out of Ukraine. In return for Alfa Group's
      assistance to Moroz, Alfa Group would receive the benefits of lucrative privatisation
      projects in the energy sphere when Moroz entered office. The affidavit goes on to
      say that Moroz was aware of Kuchma's desire to "get rid of an Internet journalist,
      Heorihiy Gongadze". According to the affidavit, Moroz formed an agreement with an
      associate of the Second Claimant to assassinate Gongadze and effectively frame
      Kuchma so that he would be impeached. The affidavit then goes on to detail various
      potential sources to verify the connections between the Second Claimant and
      Oleksandr Moroz [CDS1/222-233].

118. The Claimants have also been the subject of anonymous allegations, purportedly
      written by certain officers of the Federal Security Service of the Russian Federation,
      the FSB, which were sent to Victor Ilyukhin, Chairman of the Security Committee of
      the Russian Duma in 1999, which he is said to have passed to the Ministry of the
      Interior to investigate [D2/8]. These allegations, including of connections to
      organised crime groups, were published in Versia (6-12 July 1999) and
      subsequently by the Center for Public Integrity in The Public I, on 2 August 2000.
      This letter, and the allegations contained therein, have been published, and following
      the First and Second Claimants’ unsuccessful defamation claim against the Center
      for Public Integrity, are referenced in that judgment [D/28].

119. Fridman was accused in the US courts in 2006 of conspiring with Leonid Rozhetskin
      to steal IPOC’s interest in Telecominvest via money laundering, bribery, wire fraud
      and other criminal wrongdoing under the Racketeer Influenced and Corrupt
      Organizations (RICO) Act [D2/13]. The other defendants were Alfa Capital
      Markets, a US corporation; Alfa Telecom (now known as Altimo); and Swiss lawyer
      Hans Bodmer. Alfa Group Consortium is an association of various companies
      controlled by the Second Claimant.

120. The UN sponsored Report of the Independent Inquiry Committee into the United
      Nations Oil for Food Programme [CDS1/234-279], led by former U.S. Federal
      Reserve Board Chairman Paul Volcker, accused one Alfa Group entity, Alfa Eco,
      co-founded by the Second Claimant, which was the fourth largest purchaser of oil
      under the programme, with the payment of illegal surcharges to Iraq for oil, alleging
      that it paid $2.3 million in illegal kickbacks and bribes largely via the Iraqi embassy
      in Moscow. The report recorded that despite declining to co-operate with the Inquiry,
      Alfa Eco denied involvement in violating any "regimes and norms established by
      the international community and national legislation" [CDS/278].


                                            - 28 -                                       RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 30 of 32




121. Allegations in respect of the First and Second Claimants that they have connections
      to organised crime and have engaged in narcotics trafficking have been recorded in
      a publicly available judgment of the US courts [D2/8]. This judgment stated that
      Fridman and Aven had been "dogged by allegations of corruption and illegal
      conduct" and recorded that "Russian newspapers have published repeated claims
      that Aven and Fridman have rigged the auction of state assets through government
      connections, threatened the lives of government officials, ordered the assassination
      of a mobster, and engaged in narcotics trafficking and money laundering". While the
      judgment recorded that these allegations were denied, it also noted that the Second
      Claimant had himself acknowledged that the "rules of business" in Russia "are quite
      different to western standards.... To say one can be completely clean and
      transparent is not realistic".

122. I am also aware of filings in the US courts, including an intelligence memorandum
      regarding Alfa Group and the Claimants which was prepared in 2001, and which
      referenced various criminal investigations launched against Alfa Group, including in
      relation to possession of arms and ammunition, as well as alleged financial crimes.
      This dossier also stated that, in relation to the Second Claimant, "some reports
      suggest that in 1985, prior to beginning his professional career, Fridman had ties
      with what was known to be the "Bauman Brigade," the only serious organized crime
      group in Moscow at the time. Interior Ministry reports claim that the group dealt in
      illegal drugs".

123. Igor Lazurenko, the former Director of Logistics of TNK-BP, accused the Third
      Claimant of "bribery and corruption of senior public officials" in documents filed in
      court proceedings in London and the court refused to impose a reporting
      restriction preventing the reporting of such allegations [CDS1/280-281].

124. Not only do I therefore consider that the sentences from CR112 of which the
     Claimants complain are accurate, but believed and continue to believe that the
     allegations contained therein were true and consistent with other intelligence and
     open source material concerning the Claimants’ conduct. In light of the public-
     domain material I have cited in this statement, I do not consider that the Claimants
     would have suffered any incremental distress as a consequence of the
     Defendant's processing of their personal data within and for the purposes of
     CR112.




                                           - 29 -                                      RPC
   Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 31 of 32




125. The Defendant therefore respectfully invites the Court to dismiss these claims
      and/or to refuse to grant the declarations the Claimants seek and/or to award no
      compensation. As regards the claims for relief under section 14 of the DPA, I have
      explained above that the Defendant only holds copies of CR112 for the purposes
      of legal proceedings, and its records already indicate that the Claimants dispute
      the accuracy of certain passages in CR112.




                                          - 30 -                                    RPC
Case 1:17-cv-02041-RJL Document 153-2 Filed 06/21/21 Page 32 of 32



                                                Revised First witness statement of:
                                           Cristopher D Steele Served on behalf of:
                                             Defendant Statement date: 4 March 14
                                                                    February= 2020
                                                                  Exhibit no: CDS1

                                                            Claim No. HQ18M01646

                       IN THE HIGH COURT OF JUSTICE
                       QUEEN'S BENCH DIVISION
                       MEDIA & COMMUNICATIONS LIST
                       BETWEEN


                                             (1) PETR AVEN
                                         (2) MIKHAIL FRIDMAN
                                           (3) GERMAN KHAN
                                                                        Claimants


                                                      and


                             ORBIS BUSINESS INTELLIGENCE LIMITED


                                                                        Defendant




                           REVISED FIRST WITNESS STATEMENT OF


                                       CHRISTOPHER STEELE




                       RPC
                       Tower Bridge House
                       St Katharine’s Way
                       London
                       E1W 1AA
                       T: 020 3060 6000

                       Reference: NC03/ORB4.2

                       Solicitors for the Defendant


                                                                      - 31 -
